Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (6,254,183) in view of Enoki (JP,06-0532276 submitted by applicant).
Regarding claim 1, Bian et al. disclose a vehicle seat 10, comprising: a seat face part 20; a back face part 18; and a fixing member 30 for fixing an auxiliary seat 12, the fixing member being disposed between the seat, face part and the back face part, the seat face part comprising: a seat face recess (recessed by removing the cushion 22) capable of housing a lower face side of a seat part of the auxiliary seat; and a seat face cushion that is detachably attached to the seat face recess.
However, Bian et al. fail to disclose the back face part comprising: a back face recess capable of housing a rear face side of a back part of the auxiliary seat; and a back face cushion that is detachably attached to the back face recess.
Instead, Enoki disclose the back face part S1 comprising: a back face recess S4 capable of housing a rear face side of a back part 11 of the auxiliary seat; and a back face cushion that is detachably attached to the back face recess.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Enoki and use a back face recess to house the seatback in the invention of Bian et al. for the purpose of preventing any damages. 
Regarding claim 6, Bian et al. disclose a method for mounting an auxiliary seat 12 comprising: a seat part; a back part; and a connector 38 connected to a fixing member 30, on a vehicle seat comprising: a seat face part 20; a back face part 18; and the fixing member for fixing the auxiliary seat, the fixing member being disposed between the seat face part and the back face part, the seat face part of the vehicle seat comprising: a seat face recess capable of housing a lower face side of the seat part of the auxiliary seat; and a seat face cushion that is detachably attached to the seat face recess (recessed by removing the cushion 22), connecting the connector of the auxiliary seat to the fixing member of the vehicle seat.
However, Bian et al. fail to disclose the back face part of the vehicle seat comprising: a back face recess capable of housing a rear face side of the back part of the auxiliary seat; and a back face cushion that is detachably attached to the back face recess, the method comprising: detaching the seat face cushion and the back face cushion of the vehicle seat respectively from the seat face part and the back face part; positioning to house the lower face side of the seat part of the auxiliary seat in the seat face recess of the seat face part; connecting the connector of the auxiliary seat to the fixing member of the vehicle seat; and positioning to house the rear face side of the back part of the auxiliary seat in the back face recess of the back face part of the vehicle seat.
Instead, Enoki discloses the back face part S1 of the vehicle seat comprising: a back face recess S4 capable of housing a rear face side of the back part of the auxiliary seat; and a back face cushion that is detachably attached to the back face recess, the method comprising: detaching the seat face cushion and the back face cushion of the vehicle seat respectively from the seat face part and the back face part; positioning to house the lower face side of the seat part of the auxiliary seat in the seat face recess of the seat face part; and positioning to house the rear face side of the back part of the auxiliary seat in the back face recess of the back face part of the vehicle seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Enoki and use a back face recess to house the seatback in the invention of Bian et al. for the purpose of preventing any damages. 
Regarding claim 7, Bian et al. disclose a structure for mounting an auxiliary seat 12 comprising: a seat part; a back part; and a connector 38 connected to a fixing member 30, on a vehicle seat comprising 10: a seat face part 20; a back face part 18; and the fixing member for fixing the auxiliary seat, the fixing member being disposed between the seat face part and the back face part, the seat face part, of the vehicle seat comprising a seat face recess (recessed by removing the cushion 22) capable of housing a lower face side of the seat part of the auxiliary seat, connecting the connector of the auxiliary seat to the fixing member of the vehicle seat.
However, Bian et al. fail to disclose the back face part of the vehicle seat comprising a back face recess capable of housing a rear face side of the back part of the auxiliary seat.
Instead, Enoki disclose the back face S1 part of the vehicle seat comprising a back face recess S4 capable of housing a rear face side of the back part 11 of the auxiliary seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Enoki and use a back face recess to house the seatback in the invention of Bian et al. for the purpose of preventing any damages. 
Bian et al. as modified with Enoki further disclose the auxiliary seat 10 (Bian et al.) being fixed to the vehicle seat by respectively housing the lower face side of the seat part and the rear face side of the back part 34 (Enoki) of the auxiliary seat in the seat face recess (seat recess in Bian) and the back face recess 42 (Bell) of the vehicle seat.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636